ORDER OF SUSPENSION FOR FAILURE TO COOPERATE WITH THE DISCIPLINARY PROCESS

Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind.Admission and Discipline Rule 23(10)(f), moves this Court for the respondent’s suspension from the practice of law in this state, alleging therein that the respondent has failed to respond to the Commission’s demands for responses, made pursuant to Admis.Disc.R. 23(10)(a), to a grievance filed against the respondent. Pursuant to that motion, on September 4, 2002, this Court issued an order directing the respondent to show cause in writing why he should not be suspended from the practice of law in this state due to his failure to cooperate with the disciplinary process. The respondent failed to respond to that order.
This Court, being duly advised, now finds that the respondent should be suspended from the practice of law in this state due to his failure to cooperate with the disciplinary process.
IT IS, THEREFORE, ORDERED that, pursuant to Admis.Disc.R. 23(10)(f), the respondent, Michael F. Turner, is suspended from the practice of law, effective immediately, until (1) the executive secretary of the Disciplinary Commission certifies to this Court that the respondent has cooperated with its investigation of the grievance filed against him; (2) the investigation or any related disciplinary proceeding that *1097may arise from the investigation is disposed; or (3) further order of this Court.
The Clerk of this Court is directed to send notice of this Order by certified mail, return receipt requested, to the respondent or his attorney. The Clerk is further directed to send notice of this Order to the Indiana Supreme Court Disciplinary Commission and to all other entities pursuant to Admis.Disc.R. 23(3)(d), governing suspension.
All Justices concur.